Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

EXHIBIT A
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Mm G3) Bo

oH oF

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

ee ee ee x
U.S. BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK (BROOKLYN)
BANKRUPTCY PETITION #: 1-19-43558-cee
----~ x

November 4, 2019
10:57 a.m.

26 Court Street
Brooklyn, New York

EXAMINATION OF VLADIMIR BINKEVICH, the
Debtor in the above-entitled action, held at
the above date, time and place, pursuant to
Order, taken before Olga Raptis, a Reporter

and Notary Public of the State of New York.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

= W MB

mn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

A PPHERARANCE S:

WINDELS MARX LANE & MITTENDORF, LLP
| Trustee
156 West 56th Street
New York, New York 10019

BY: ALAN NISSELSON, ESQ.

LAW OFFICES OF RACHEL BLUMENFELD
Attorney for Creditors
26 Court Street
Suite 2220
Brooklyn, New York 11242

BY: RACHEL BLUMENFELD, ESQ.

LAW OFFICES OF ALLA KACHAN
Attorneys for Debtor
3099 Coney Island Avenue
3rd Floor
Brooklyn, New York 11235

BY: ALLA KACHAN, ESQ.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ke
FW CO OW OB S DW OO S&S WwW HD FF

Fb

13
14
15
16
17
18
19
(20
21
22
23
24
25

 

 

ALSO PRESENT:
VIKTOR GUBENKO

GARY GORBAKOVSKY (via phone)

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

OF BO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

VLADIMIR BINKEVIC4H,
the witness herein, having been
first duly sworn by a Notary Public
of the State of New York, was
examined and testified as follows:

BY THE REPORTER:

Q. Please state your name for the
record.

A. Vladimir Binkevich.

Q. Please state your address for the
record,

A. 423 Ovington Avenue, Apartment 3A,

Brooklyn, New York 11209,

MS. BLUMENFELD: Are we
agreed that all objections, except
to the form of question, can be
reserved to time of trial, if there
is a trial on this?

MS. KACHAN: I would like to
put them on the record for them to
be known.

MS. BLUMENFELD: And then he
Will answer the question?

MS. KACHAN: Unless

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Hm J ho

nH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 5
something's extraordinary, yes.

MS. BLUMENFELD: Unless it's
attorney/client privilege, I think
that he has to answer the
questions.

MS. KACHAN: Rachel, like I
said, I'll put it on the record and
we'll go on from there.

MS. BLUMENFELD: Good
morning.

We met before. My name is
Rachel Blumenfeld. As you know, I
represent three creditors: Victor
Gubenko, Edward Gorbakovsky and
Gary Gorbakovsky.

THE WITNESS: Yes, I do.

MS. BLUMENFELD: I'm going
to ask you some questions.

First of all, I would like
to know, are you on any medication
that would prohibit you from being
able to testify honestly today?

THE WITNESS: I don't know

which medications prohibit.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ao Ol eS OOD

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

 

 

Viadimir Binkevich 6

Yes, I do take some
medication regarding blood
pressure, regarding beta blockers,
but I don't know.

What do you mean by prevent
me to being here?

MS. BLUMENFELD: No, prevent
you from answering. Prevent you
from answering honestly or --

THE WITNESS: No, no, no.

MS. KACHAN: If anything
affects your cognitive ability.

THE WITNESS: No.

MS. BLUMENFELD: Nothing
like that, okay.

Are you fluent in English?

THR WITNESS: I hope so.

MS. BLUMENFELD: If there is
any question that I ask that you
don't understand, it's very
important that you ask me to
rephrase it or just to ask it
again. I do not want you answering

any questions that you don't

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Mm OF Na fe

ai

om

10
11
12
13
14
15
16
17?
18
19
20

21

22
23
24
25

 

Viadimir Binkevich 7
understand.

Okay?

THE WITNESS: Yes.

MS. BLUMENFELD: Have you
ever been deposed before?

THE WITNESS: No.

MS. BLUMENFELD: I'm going
Co go over a few ground rules here.

First of all, she is
recording everything. So all the
answers have to be audible. So yes
Or no, as you've been doing, are
the answers. You cannot shake or
nod your head,

Okay?

THE WITNESS: Yes.

MS. BLUMENFELD: If you need
to use the bathroom or talk to your
lawyer, you can ask for a break.

Tf there's a question that's
pending during that time, I would
Just ask that you first answer the
question before then.

Okay?

 

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

CO st mom in

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 8
THE WITNESS: Yes.
EXAMINATION BY

MS. BLUMENFELD:

Q. Did you go to college?

A. Yes.

Q. Where did you go?

A. In Ukraine.

Q. Did you graduate?

A. Yes, I did.

QO. What degree do you have?

A. Master's Degree in Computer
Science,

QO. Did you go to any graduate school?

A. There is different system of

education in Ukraine, so I did not need to.
We have five years college in our university
so after graduating five years college, we
get a Master's Degree.

Q. Do you have any education in the
United States or was all of the education in
the Ukraine?

A. Some training or some training --
yes, I do have.

Q. some training in the United States?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

OY Ol oe oO

~~]

11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich 9
A, Yes. But it's two, three days. I
don't know if you need information about
that.
QO. No, that's fine.
When did you start working? Did

you start working in Ukraine or in the United

otates?
A. Ukraine, of course.
Q. How long ago was that?
A. I start working in Ukraine in 1978

when I graduated my college and I worked
until 1993 when I came to United States.

Oo. What was your title when you were
working in the Ukraine from 1978 till 1993?

A. Programmer analyst.

Q. When you came to the United States,
when was that? What year was that?

A, It was 1993.

Did you start working right away?

No. I started in 1994,

I became programmer analyst.

Q

A

Q. What did you do?

A

Q Where did you work in 1994?
A

The name of the company was Reinhab

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

dH ty BO

NS tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
22

 

 

Viadimir Binkevich | 10
(phonetic). It was IT subsidiary of Japanese
shipping company.

Q. How long did you work there?

A. I work over there two years. Then
I make a break. I went as AVP to Citibank
from 1996 to 1997. Then at 1997, I start to
work for Japanese company Mitsui, two
subsidiaries for IT. Mitsui MOL IT America
and MOL IT Asia. I used to work for MOL IT
America starting 1996 until 2016.

Q. So just to be clear here, you had
said that you had worked for Citibank between
"96 and '97?

A. Correct, one year.

Q. And then '96, it had overlapped
this other job?

A. No, no. I used to work for Reinhab

"94 to '96, To Citibank from '96 to '97, T

a

was wrong. In '97, I start to work IT
America.

Oo. Until 2016, correct?

A 2016, yes.

Q. What was your title there?

A Last title was Assistant Project

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

m WW

Oo OO ~) Mm tA

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 11
Leader.

QO. And what was your compensation when
you left there?

A. One week for a year, so twenty
weeks. I don't remember the number, but it
was twenty weeks' salary.

MS. KACHAN: I think she's

asking what was your salary at the

time.

A. Oh, 120K.

Q. Were you entitled to any bonuses
there?

A. Yes, I was.

QO. What were your bonuses?

A. Between 5 and 7K yearly bonus.

QO. And then what happened in 2016 when
you left?

A, It was in newspapers. Three major

Japanese company, MOL, NYK and K Lines
decided to join their computer departments
and instead of three IT companies, they
needed only one. And not with my luck, not
Our II company was taken to the joined

company and I was laid off.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ti NO

10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25

 

 

Viadimir Binkevich 12

Q. How long were you laid off for?

A. One and a half months.

Q. Then where did you go?

A. After this.

Q. Yes.

A. I found another job. The company
name was NPD. It was in Fort Washington in

bong Island and my title over there was
consultant.

Q. And what was your compensation for
the year?

A. It was hourly compensation because
I was consultant. It was -- originally for
first year it was 55 per hour and then it
became 61 after one year.

QO. When were you there, for how long?

A, i was there from February 1917

MR. NISSELSON: You mean

2017?
THE WITNESS: Yes. I'm so
sorry. I’m so sorry.
A, I was there from February 2017

until June 2018,

 

 

ON TIME COURT REPORTING
916-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Go NO

Oo ~T So tt eb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 13
And where did you go from there?
From there I got another job.

When did you get the other job?
I started June 2016 -- 2018.
Where was that?

Location or name.

The name.

tO 86 Ol U6rFhLlUOlUmr lO

A. The name was Consulting Company

Randstan, R-A~N-D-S-T-A-N, as a consultant.

Q. AS a consultant?

A. Yes.

Q. What was your compensation there?
A. It was $64.18 per hour.

Q. Were you entitled to any bonuses?
A. No.

Q. Are you still there right now?

A. No. I was converted to full-time

employee because ~-

QO. At the same place?

A. No, no, no. The client of Randstan
was CVS and I was converted to full-time
employee in CVS.

Q. When was that?

A. I think March 2019,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

“a MH Om & Ww BA

11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich 14
How much are you getting paid now?
122K.

Do you have any bonuses?

PO rf 0

I supposed to. Based on my title
which is IT Advisor, I'm eligible for bonus
of 12.5 percent of annual salary but it
depends on performance of the company. So
there are two percentages here, 12.5 -- this
is the stable percent and company performance
is variable, depends of the company
performance,
MS. KACHAN: Have you gotten
any’?
THE WITNESS: No.
MS. BLUMENFELD: What was
the question?
MS. KACHAN: I asked if he's
actually gotten any bonuses.
THE WITNESS: No.
Q. You just started working there in
March of 2019?
A. Correct.
QO. so I would assume that the bonus,

if you get any, would probably be coming in

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

— DR OF & tw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 15
December; is that correct?

A. I think is going to be in April

when financial -- let me say this way. I did

not go through the procedure of review in the
company of getting any bonuses in the company
so [I cannot predict when it is supposed to be
paid and how it's supposed to be paid and is
it a lump sum or during some period of time.

T am not able to answer.

QO. They have not told you; is that
correct?

A. I did not ask them.

QO. Do they contribute to any 401 (k)
for you?

A. Actually, I am eligible, but I did
not ask. I'm not participating right now in

contribute. They contribute in 401 (k) only
in case when IT am contribute in some money
from my salary, correct.

QO. Right.

A, I did not fill application to
contribute any amount of my salary to 401(k).

Q. Is there any reason that you did

not fill that out?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

dm W mM

O ~~] mH tn

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 16

A. I predict some expenses due to this
process.

Q. Are you currently married?

A. I am in separation.

Q. Where does your wife live?

A. My wife live in the same apartment
as I do.

Q. When did you separate from her?

A. Actually, our relationship was

broken a few years ago, but originally we --
I mean right now we in separation.

Q. How many bedrooms do you have in
your apartment?

A, Four.

Q. You are in one bedroom and she

occupies another bedroom?

A. Yes.

QO. Why has one of you not moved out?

A. Because we don't see -- I mean we
have big apartment. It allows us to be in

separate room and to not have any family
relation.
Q. If you can estimate when you

Separated, a year, what year would you say

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Bm GF Bo

Oo 10o fo ~TI nH ww

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 17
that was?
MS. KACHAN: I don't believe
that's what he said.
He didn't say --
MS. BLUMENFELD: He said it
broke down a few ago.
MS. KACHAN: A few years.
MS. BLUMENFELD: That's what
I'm asking.
My question is what year
would you say --
A, Listen, when you say separation,
you mean our actual relationship or paper

relationship?

Q. Actual relationship.
A. 2016, I would say.
Q. 2016 is when your relationship

broke down?

A. Yes.

QO. Do you share any accounts with her?

A. No. We have separate accounts. We
have separate households. Your client knows

I can cook, I can clean apartment and I'm

pretty good to stay alone.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 18

QO. Have you ever shared a bank
account?

A, Yes, we did.

QO. When is the last time you shared a
bank account?

A, I think 2015 or 2016. I am not
sure. Then we closed all shared accounts and
we closed all shared credit cards. And since

that moment we have our own separate accounts
and separate credit cards.

oO. Have you, because of the
separation, did you give her any money from
the accounts? Did she take the money, the
balance from the account or did you keep the
money or did you split it? How did that
work?

A. Neither myself has access to her

account and she does not have access to my

account.
MS. KACHAN: That's not what
she asked.
Q. I'm talking about when you had

joint accounts and you said you closed it,

what happened to the money in that account?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

i BO

onl

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 19
A. I don't remember. I mean, it was
2015, 2015 or '16 and I do not remember.
Since then, I moved my money -- I mean have
direct deposit to separate account.
Q. Do you speak with your wife?
A. Very, very restricted amount of

time and subjects.

Q. Do you have an accountant?

A. Which prepare my income tax?

Q. Yes.

A. Yes, I do.

Q. Is it the same accountant that your
wife has?

A. Actually, they are in the same
office. Before I had -- they are sister and

brother, two accountants. Most likely I had
deal with brother. I don't know who she deal
with. And right now, because most likely
accountant moved to another spot because he
1s a lawyer, I deal with the sister -- I mean
with the lady accountant. We file separate
income taxes.

QO. When you filed your Chapter 11 case

in 2017, you were separated from your wife;

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

STI Hm WW & WwW Ro

Wo 6m

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 20
however, her income was included in your
bankruptcy paperwork.

A. It was a request, I think.

What do you mean --

MS. KACHAN: They were still
married.

MS. BLUMENFELD: They're
still married. They are still
currently married.

MS. KACHAN: They're still
married.

QO. Why is her income not listed now if
you were separated then and you're separated
now and her income was listed in the Chapter
ll case, but her income is not listed in the
current case?

A. Because right now we have
absolutely separate households. I don't know
even know her salary right now and as well as
she does not know mine.

And I said, we have completely
Separate accounts, completely separate
households and I do not see any reason to

show her income tax which I am not have any

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 21
relation to any official legal documents.
QO. IT understand, but my question is
why was she included in the Chapter 11?

I understand if you're separated
that she shouldn't be included. That makes a
lot of sense,

But my question is then why was she
included in your Chapter 11 and why is she
not ineluded in your Chapter 7?

MS. KACHAN: I don't think
that's a question for him.

MS. BLUMENFELD: It is a
question for him.

MS. KACHAN: I don't think
that's a question that he
understands.

Lo your understanding at the

time, they were still married --

Q. Do you understand my question?
A. Listen, I don't know the rules --
QO. No, no, no.

Do you understand the question T
asked you? Do you understand the question?

A, Yes, J understand your question.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

JH

10
11
12
13
14
15
16
17
L8
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 22
And correct me if I understand it
incorrectly, why it was mentioned to
Chapter 7 --
MS. KACHAN: Li.
A. -- ll and was not --
Mentioned in the Chapter 7.

MS. KACHAN: They're both
mentioned. It's about what we
understood to be the situation at
the time and it's what we
understand now document-wise to be
the situation at this time.

Correct?

THE WITNESS: Yes.

Q. Is she still working at the same
place?
A. I think so, yes. At least, I don't

know anything about she changed employer.

Q. Where do you live right now?

A, You need address?

Q. Yes.

A. 428 Ovington Avenue, Apartment 3A,

Brooklyn, New York 11209.

Q. And who owns that property?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Bm GW MN

oO CO sa om in

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 23
A. Right now the deed, I think, is on
both of us.
Oo. How long has the deed been in both

your names? You keep looking at your lawyer
but these are questions for you.

A. I understand, but it's nothing
prohibited to --

Q. No, no, no. I know. F understand
why you're looking at her but I'm just saying
that these are questions -- if you don't
know, you can say that you don't know.

Did you have an attorney transfer
the deed?

A. Okay. The full story is at some
point for real estate planning purposes
because my condition was not good, health
condition, I decided to leave my apartment
for my kids to give them at least anything.
And then -- and I was actually thinking about
early retirement. And because of this
complex of reason, we transferred the
ownership of apartment to the trust.

And then situation became that Tf

figured out that situation does not allow me

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

m™ Ch Be WW BR

~]

11
12
13
14
15
16
17
18
19
20
21
22
23
24
22

 

 

Viadimir Binkevich 24
to go to early retirement. I have to work as
much as I can and deed was transferred back
to me and my wife because we bought this
apartment together. At the moment of buying
apartment, which was in 2000, nothing was
predict the situation about separation and

divorce and et cetera.

QO. What year did you buy the property?
A, 2000.
Q. Whose name was it in when you

bought it?

A, Both of our names.

QO. What year was it transferred out of
your name?

A. It was 2017 -~

THE WITNESS: 2017, I think?

Ms. KACHAN: ‘16,
A. 2016. 2016 or 2017.
QO. And what year was it transferred

back?
THE WITNESS: This year,
right?
MS. KACHAN: (No verbal

response.)

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

~~ mM OF & WwW Ro

fG
re Mm 1 8

ee

13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

O Ff Oo Ff

into?

A.

Viadimir Binkevich 25
This year.
This year, meaning 2019?
Correct.

Whose name was it transferred back

Both of us. And also we thought

that since it asset, it should be fair to

return it back to my assets because we have

some obligation to our creditors.

Q.

How are you going to comply with

your obligation to the creditors by

transferring the property back to both your

names?

A.

Because if it was not on my name --

MS. KACHAN: Wait.

MS. BLUMENFELD: Let him
answer.

MS. KACHAN: Rachel, no. I
think that that is an unfair
question.

I'm going to --

MS. BLUMENFELD: He's the
one who brought it up.

MS. KACHAN: And I'm going

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

om Om mm Ww A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 26
to --

MS. BLUMENFELD: He brought
it up. He said he did it for
creditors. I'm asking him why.

MS. KACHAN: No, you're
asking him how.

MS. BLUMENFELD: No, I said
why.

MS. KACHAN: How.

Mr. Nisselson knows how.
We're going to settle with the
trustee --

MS. BLUMENFELD: That's not
my question.

MS. KACHAN: -- and that
monéy 18 going to creditors and you
know that very well. And you know
that he does not understand that
concept, not as well as you and I
do.

MS. BLUMENFELD: This is a
very intelligent man.

MS. KACHAN: Right, but he's

not a lawyer. He's not a lawyer

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

m G Bh

Oo —) om tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich 27
and even lawyers don't know the way
that it works in Chapter 7, the way
it gets interest in the estate, and
the way --

Q. Did somebody advise you to transfer
the property out of your name into --

A. It was my decision.

Q. Did your wife agree with your
decision?

A. Yes.

Q. Did you have a lawyer write up the
paperwork to transfer the documents and help

you with that?

Ay Yes.
QO. Who?
A. I think, I think it's Victoria

Beris (phonetic).

QO. And who helped you transfer the
property back?

A. The same lawyer.

QO. When you transferred the property
out of your names, you were separated at the
time?

A. Yes.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ta NO

11
12
13
14
15
16
Li?
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 28
Q. Your decision to transfer it back
to both your names -- did you give your wife

any compensation at all for transferring it
out of her name?

A. No.

Q. Why did you -~ if you transferred
it out of your name for health reasons, why
didn't you transfer it into your wife's name?

A. Because originally it was in our
both names.

Listen, if it was originally in our
both names, how can I exclude her from to be
a property owner.

QO. Well, if you're saying it's health
reasons and you thought that you were going
to have a health problem --

A, Listen, it's not only health
reason. lhet's be honest. I said combination
of the reason. I thought about my health
condition, I thought about my early
retirement, I thought about the situation
with my daughter, she did not have some high
education, et cetera, et cetera. It was

compensation -- it was several reasons.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo sb G&G GO Be WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 29
That's why I decided this would be better,
but then I decided I cannot afford it and we

transferred it back to ourselves.

Q. How old are you?

A. In December, 63. T will be 63.
Q. What are your health issues?

A, You want all my diagnoses?

Q. Yes.

You said that you have serious
health issues that are causing you to

transfer property out of your name --

A. Listen, I said I have some health
issues.

Q. E'm asking what your health issues
are.

A. I have high blood pressure, I have

high cholesterol, I have high triglycerides,
I have multiple stones in my kidney, I have
kind of arthritis.

Q. Have you been hospitalized at all

for any of this in the past five years?

A. Yes.
Q. How many times?
A. About five year -- also I have some

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

a DH OO SB Ww

10
11
12
13
14
1S
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 30
bigger issue which was one year ago and I had
Six operations on my kidney stone. But I'm
not sure which year. I was not ready for
this question.

MS. KACHAN: Just
approximately how many times were
you hospitalized?

THE WITNESS: No, I said six

times for kidney problem.

Q. In the last five years?

A. No, not in five years. I didn't
say so. JI don't remember how many times in
five years. In 2018, I was hospitalized for
vertigo.

Q. Vertigo?

A. Yes.

on Did any of your doctors say that

any of these conditions are life threatening?
A. I did not ask this question.
QO. You don't always have to ask; a lot

of times they tell you.

A, Not exactly like you ask, no.
Q. And how many children do you have?
A. Two.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ho ou tw NS UR

~~) os

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 34
Q. How old are they?
A. 39 and 33.
Q. Where do they live?
A. My son lives in Staten Island. My

daughter lives in Manhattan.

Q. Do they work?

A Yes, they do.

Q. What do they do?

A They are -- I mean, I don't know

their titles.
Q. That's fine.

What do they do?

A. They are working in financial area.
Q. About much do they make?
A, First of all, I don't know. And

second of all, sorry to say, should I say it

now to you -- sorry to say -- how is it
~related.
QO. It relates because you said one of

the reason that you transferred the property
back is because you want to help your
daughter financially. So that's why I'm
asking.

A. At that moment, at that moment she

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

1 Viadimir Binkevich 32
2 didn't have higher degree.
3 QO. Since then has she gotten a higher
4 degree?
A. Yes, in this year.
6 Q What degree does she have now?
7 A, MBA.
8 Q Have you owned any other property
9 aside from this property?
10 A, Yes, I do.
11 Q. Where?
12 A, In Philadelphia with your client.
13 QO. And when did you buy that property?
14 A. I mean -- let's say it was a long
15 time ago.
16 Q. Ten years, twenty years, thirty
17 years?
18 MR. GUBENKO: More than ten
19 years,
20 Q. Have you owned any other
21 properties?
22 A. Except those.
23 QO Yes.
24 A. No.
295 0 Any properties outside of the

 

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

i

Oo 1o MO wT sd ta

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 33
United States and the Ukraine?
A. No.
QO. How many mortgages do you have on

your property?

A. On my personal.
Q. Yes.
A. I have mortgages and I have credit

line which I took for business,
Q. How much -~ what is the mortgage

balance approximately right now?

A. I think 15K.

QO. One-five, 15,000?

A. 15,000, yes.

Q. Is that the total of the mortgage

balance?

A. Mortgage balance, yes, only
mortgage. But credit line --

Q. How much is the credit line?

A. More than $400,000.

Q. When was that taken out?

A, TI don't remember exactly year.
Most likely in 2000 -- I don't remember.
Sorry.

Q. And what did you use the money for?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

i MO Fe

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 34

A, T invested it into the business.

QO. Which business?

A. Food distribution business.

QO. Which one?

A, If you're asking me about the exact
name of the company I do not remember. It
can be figured out. But since we all the

time are looking, this business, distribution
business is one business irrelevant how many
companies are there. So I don't remember.

It depends from what company we're supposed
to make current payments.

‘on How did it work? You took $400,000
at once and then you put the money into your
bank and then you distributed it to the
business or was it one check or -- please
explain how the 400,000 line of credit
worked? Did you take it out over a period of
time?

A, First of all, you are asking --
400,000 is remaining on the credit line.
Originally it was 555,000. And then depends
on -- from there we took it from the Wells

Fargo. We got the check from Wells Fargo

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo 190 CO ~ MN & Be WwW RB

MoM NM NM NM MR BR RB FB Re Bm SS eS
WM S&B W NY FPF OD © DW A DO OO Bw W NH YE

 

 

Viadimir Binkevich 25
checkbook and depends on the need we Just
issue a check to one of the businesses. and

deposit into the account of the business.

QO. SO it was one check?

A. No.

Q. How many checks?

A, I don't remember.

QO. Do you remember over what period of

time the checks were written out?

A. No, I don't remember,

Q. Is there any way for you to be able
to find that out?

A. I think we sent to trustee the
account statements for the Wells Fargo.

Q. Did you transfer the property title
to your home after you stopped paying
creditors?

A. Transfer.

QO. Transferred from your name and your
wife's name to the trust? Did you transfer --

A. I don't remember.

And when you say stopping pay, did
your client inform you that for one year, to

avoid any conflict with him, I pay his

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Bm GG ho

oo ~F hw

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

 

Viadimir Binkevich 36
interest by my own money, from my personal
account? Do you know this.

Q. Did you borrow the money from him
personally?

MS. KACHAN: Objection.

We're going to stop this.

MS. BLUMENFELD: He is
bringing it up --

MS. KACHAN: He brought it
up. He has the right to, but
you're not going to continue this.

MS. BLUMENFELD: so he has
the right to but I do not have that
right? Why are we not continuing
this?

MS. KACHAN: If you want to
continue this discussion, then it’s
not a deposition anymore.

MS. BLUMENFELD: Why is it
not a deposition?

MS. KACHAN: That's more of

MS. BLUMENFELD: He brought

it up -- that's more of a what?

 

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 37

MS. KACHAN: He mentioned to
you that he actually made payments
because you're trying to trap him
with a question.

As you mentioned --

MS. BLUMENFELD: I'm not
trying to trap him with a question.

MS. KACHAN;: -- he's smart,
so he exactly answered you the way
1t should have been answered,

He told you that not only
did he not stop paying, he was
actually paying your client for
another year when the business was
already unable to pay anything on
its own.

SO, Obviously, you don't
want to hear this so you want to
rebut it but he said this to you in
response to you asking. So you
tried to ask if he made this
transfer. He told you why this
transfer was made, he told you way

back when the transfer was made,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Mm iW Bs fF

—+ mH 7m

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 32
way before the bankruptcy, way
before anything else. And he told
you that he was actually still not
only paying creditors, he was
paying your client who is,
Obviously, a creditor.

MS, BLUMENFELD: Alla, you
are really interfering with this
deposition.

MS. KACHAN: Well, I'm not
going to allow you to --

MS. BLUMENFELD: He didn't
Say --

Ms. KACHAN: -- do what
you're doing.

MS. BLUMENFELD: -- and you
can correct 1f I'm wrong, we can go
back to the transcript, I asked him
if he remembers when he stopped
paying creditors and he said he
doesn't remember.

MS. KACHAN: He said that he
doesn't remember. But then he said

to you --

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

~~“ om OW & Wi Ro

10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

 

Viadimir Binkevich 39

MS. BLUMENFELD: But you
just now said --

MS. KACHAN: -- that he
continued paying. I remember when
the initial transfer was because I
did it in my intake so I know when
he initially transferred. TI also
know when he filed and when the
issues began.

MS. BLUMENFELD: You are
really ~-- you are convoluting --

MS. KACHAN: Iam not
answering for him, but I'm telling
you what he just said to you in
response to your --

MS. BLUMENFELD: You're
convoluting the testimony.

MS. KACHAN: -- question.

He answered in a way you
didn't want to hear it and in a way
you didn't want to have it on the
record.

MS. BLUMENFELD: Off the

record for one minute.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

oO OO SO mM eh

NM Bh NM NR NM NM FB Be FF Be Be eB SP Be BD LE
mM & WwW HM F @ Oo © ~~ HR OO Ww WwW bw BF eC

 

 

Vladimir Binkevich 40
Off the record.
(Whereupon, a discussion was
held off the record.)
BY MS. BLUMENFELD:

Q. Was it a personal loan that my
client gave you or a business loan?

A. Okay. The money he gave to me was
issued to the company and was deposited to
the company.

OQ. So the check that he wrote out was

written to the company?

A. Correct.

Q. And you personally guaranteed it?
A. Yes.

Q. Did you pay that back at any point

in time from your personal account or was it
paid back from the business account?
A. When you say paid back, what do you
mean,
Q. You said --
MS. KACHAN: Make a payment.
MS. BLUMENFELD: Alla,
please.

MS. KACHAN: Well, you

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

OF ND)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich Al
explain it or I'll explain it.

MS. BLUMENFELD: I am happy
to explain it --

MS. KACHAN: So specify.

MS. BLUMENFELD: -- if you
give me a minute and stop jumping
in,

MS. KACHAN: Specify.

MS. BLUMENFELD: I am going
to if you give me a minute, please.

Q. The payments -- did you repay him
at all and, by the way, I have three clients
we're talking about here. I'm assuming that
you're only talking about the client that is
Sitting with me here today, is that correct,
Victor Gubenko? That's the one that you're

talking about; is that correct?

A, Okay, let's separate questions.
Q. Yes.
A. You asked me did the company which

we borrow money for paid to all creditors
their dividends.
MS. KACHAN: At any time.

A. At any time, yes.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo Oo © wT BD OH S&S WH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

A.

question?

Viadimir Binkevich 42
MS. KACHAN: Not dividends
paid back at any time --
MS. BLUMENFELD: Alla,
please.

What do you mean? What is your

MS. BLRUMENFELD: Alla, stop
talking.

MS. KACHAN: Perhaps you
should then because I'm not going
to allow him to get misled by
questions. So either you specify
your questions or I will.

MS. BLUMENFELD: Alla, he's
allowed to talk and finish what
he's saying.

MS. KACHAN: You didn't
specify. He's sitting there trying
to separate it out for you ~--

MS. BLUMENFELD: Alla,
please stop talking --

MS. KACHAN: -- and you did
not.

MS. BLUMENFELD: -- and

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo MO SS DH OO SF WwW Mw FB

RM NY MS MB BS NHN FP wR Be BR HE EE Be BE
oO 8 Ww HM FP OO © ODO I D OT ® WH NH FP OO

 

 

Viadimir Binkevich 43
interfering with the deposition.
You came an hour late and now all
you're doing is jumping in and --

MS. KACHAN: And I will
continue jumping in if you don't do
it properly.

MS. BLUMENFELD: I think
maybe we should get the judge on
the phone then.

MS. KACHAN: I don't care.
Do what you're supposed to do.

MS. BLUMENFELD: I am doing
what I'm supposed to do, but --

MS. KACHAN: No. You're not
specifying.

MS. BLUMENFELD: —-- you have
to stop jumping in.

MS. KACHAN: You'tre not
Specifying.

MS. BLUMENFELD: We had an
agreement before that there would
be an interruption only if it's a
question of attorney/client

privilege.

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Go BO

11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

 

BY MS.

 

Viadimir Binkevich 44

MS. KACHAN: And I told you
unless I have an issue with it.

And I have an issue with it because
you're not specifying.

MS. BLUMBNFELD: You have an
issue with everything he's
testifying about.

MS. KACHAN: Not really.

MS. BLUMENFELD: You're not
letting him speak without
interrupting.

MS. KACHAN: Why don't you
specify the period of time you're
talking about? That's all I'm
Saying to you.

MS. BLUMENFELD: My question
is not the period of time.

MS. KACHAN: You asked at
any time -- perhaps you should

specify.

BLUMENFELD:

Six?
Yes, I'm listening.

You are saying that my client was

 

ON TIME COURT REPORTING
516-535-3939

 
GF NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich AS
repaid some of the money that he paid the
company that he gave to you; is that correct?

A. Okay, let's separate the question
because your question right now is absolutely
not clear.

Q. Please go ahead.

A. The condition of financial
agreement was we have to pay 12 percent to
the creditors. We did it at least three or
Four times to each and every creditors which
you are representing now. Is it clear.

Q. No, I'm not clear.

So, you're saying that you paid
back 12 percent to each creditor -- to the
three creditors I'm representing?

A. From the company. And last time
the company was not able to pay this money to
particular this reason irregardless [sic] of
the two others, I paid from my personal
account and he can confirm it to you.

QO. When was that paid?

A. This, I don't remember. Probably
he will answer you this question.

QO. Do you know how much you paid him

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich AG
from your personal account?

A. 36,000, I think.

QO. How many times did you pay him from
your personal account?

A. One time, last time. Before all
times I paid to him and to other creditors
from the company account.

Q. SO, generally, how did it work when
you were repaying them? You were the one who
wrote it from the company account and you
wrote a check to them and paid them?

A. When you say repay, it’s not clear
definition.

QO. Okay.

A. Let me.

We had agreement, official
agreement, that in one year we are supposed
to pay them dividends or whatever you call
it. I do not know what do you say when say
repaid. I don't know. But the amount of 12
percent of the initial payment -- I mean
initial investment was paid to them after one
year when agreement expired. It was paid to

them and we create new agreement for next

 

ON TIME COURT REPORTING
516~535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

i ON

m™m «7

Oo OO SF]

11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich 47
year.
Now, is it clear? Because repay,
it's not right definition.

Q. So what you're talking about is a
promissory note; is that correct?

A. Correct.

Q. How many promissory notes do you
have with Mr. Gubenko?

MS. KACHAN: Well --

MS. BLUMENFELD: He's
supposed to answer.

Do not answer for him.

A. We have it each and every year. I
think with Mr. Victor Gubenko two promissory
notes, one for 200,000 and one for 100,000.
ach and every those promissory notes was
paid in time unless -- IT mean it was paid on
time when it supposed to be, and last time I
paid this.

Q. SO just to clarify it was paid on
time until it wasn't paid?

A, Yes.

Q. Do you agree that you personally

guaranteed and owe the money to him?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

i) 60ND

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Vladimir Binkevich 48

It was, yes. But listen, I

emphasize each check which he wrote was

issued not to my name -- even if I guaranteed

~~ it was issued to the company account and

was deposited.

Lo?

Which company account was it issued

Most likely, it's Euro Import, Inc.
And the money that you borrowed --
MR. NISSELSON: Can I?

MS. BLUMENFELD: Yes,

please.

MR. NISSELSON: Is it Euro
Import Distribution or Euro Import
Bel?

THE WITNESS: Euro Import,
Inc.

MR. NISSELSON: Ine.?

THE WITNESS: Yes.

MS. KACHAN: That's a
different one.

THE WITNESS: There are four
different companies. Euro Import,

Ine.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

om & WwW BS

mH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich AQ

MS. KACHAN: Kuro Import,

Inc.

MR. NISSELSON: I don't have
that.

THE WITNESS: I mean you
definitely -- I mean sorry to say.

MR. NISSELSON: I have
Distribution.

THE WITNESS: Distributions.
Buro Import, Euro Import
Distributions, Euro Import Star,
Buro Import Bel. Most likely --
first of all -- let me answer this
way --

MS. BLUMENFELD: Here if you
want to see these (handing).

A. Rachel, let me say this way. Those
checks was deposited to the company which
those checks was issued to.

MS. BLUMENFELD: Just wait
for one second.

(Whereupon, a brief
discussion was held off the record

and a brief recess was taken.)

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

GF MN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 50

MS. BLUMENFELD: We are back
on the record.

BY MS. BLUMENFELD:

QO. Mr. Binkevich, during the break,
did you speak to anybody?

A. With Victor.

MR. GUBENKO: No.

MS. BLUMENFELD: No.

MR. GUBENKO: No,

MS. BLUMENFELD: You did not
speak.

MR. GUBENKO: T did not
Speak.

THER WITNESS: I mean in
toilet, I said --

MR. GUBENKO: sorry. I
thought you were talking about
different --

MS. BLUMENFELD: That, I
don't need to know.

We're going to mark now into
Exhibit 1 -- I'm going to give you
guys a copy -- this is your

Voluntary Petition.

 

 

ON TIME COURT REPORTING
516-535-3939
GF KO FA

11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 51
(Voluntary Petition was
marked as Exhibit 1, for
identification, as of this
date.)

QO. If you could please turn to the

signature page, it's Page 6 on the bottom.

A. Okay.

Q. Did you sign that petition?

A. Yes.

Q. Did you read everything before you

signed it?

A. Yes.

MS. BLUMENPELD: Mark this,
please.

(Amendment was marked as
Exhibit 2, for
identification, as of this
date.)

QO. Now, I'm going to hand you Exhibit

2 which is your Amendment to the Petition
{handing}.

Along with your amendment, do you
believe that now everything is truthful and

accurate?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

to OUND

Hs

Co 8SO WO wT HH WM

11
12
13
14
15
16
Li
18
19
20
21
22
23
24
29

 

 

Vladimir Binkevich 52
A. (Witness peruses Exhibit 2.)
I need to read it again. I cannot

Say yes or no because I don't -- okay.

QO. Do you recall why you amended your
paperwork?

A. Ah, okay. Yes, because -- listen,
we already had this discussion. The amount
of my checking account was not correct. To

prove this, I sent to the trustee statement
from the bank on this account because
originally it was mentioned 45-something-
thousand and originally it was -- yes, it was
mentioned 45,000 and actually it was 26,000.

QO, So with this amendment, to the best
of your knowledge, do you think that
everything is truthful and accurate on the
paperwork?

A. As I said already, if it's only
this one then this is fine. But to answer
you yes or no, do I need read it probably to
see if it's the only one.

Q. Did you read the paperwork before
it was filed?

A. Yes. You asked me question: Did

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

mm WwW ko

Mm ~~ oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 53
you read the paper before you sign it? I
answered yes.
Q. And I'm asking with the amendment
that you made, with this correction, is it

now truthful and accurate? Is everything

listed?
A, Yes.
Q. And your attorney is not supposed

to be nodding to help you answer the
question; you're supposed to be answering it
on your own.

A. Did my attorney say any words?

Q. She did not. That's why I just
said she nodded the answer and then you
answered, So I'm just saying she's not
supposed to be prompting you to answer the
question.

So as we stand, everything is

truthful and accurate, correct?

A. (No verbal response.)
Q. Let's look at your Schedule B,
please. So I'm looking at number 17 which is

your TD Bank checking account.

A. Okay.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

fe NO

bs

So Oo Oo ~T mH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 54
QO. What is the highest balance that

you have had in that account in the last two

years?
A. This answer, I'm not able to give
to you. You can get this answer when you

look in the old TD bank statement which I
sent to trustee.

Q. 50 you give permission for the
trustee to provide me with all the bank
statements that you gave them?

A. Yes.

Q. But the answer is that you don't
know? Is that the answer?

A, I don't remember the highest, yes.

QO. When you filed this paperwork, did
you have any other bank accounts?

A, No.

Q. Have you had any other bank

accounts in the last two years?

A. Prior to what.

QO. In the last two years.

A. In the last two years from today or
prior --

QO. Prior to filing.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

me WwW BB

ny

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 55
Prior to filing the petition of --
A. Okay, Since I remember, as far as I
remember, as far as I file bankruptcy
regardless of chapter, I was able to have
only one account in TD Bank which actually
supports this type of accounts. I do not
have any other accounts.
Qo. Have you had any in the last two
years?
MS. KACHAN: He just said
from the time he filed any Chapter
bankruptcies, so that would be

going back to the beginning of the

Chapter 11.
QO. That you had no other bank
accounts?
A. No.

MS. BLUMENFELD: Mark this.
(Chapter 11 was marked as
Exhibit 3, for
identification, as of this
date.)
Q. Exhibit 3 is your prior bankruptcy
filing (handing).

 

ON TIME COURT REPORTING
516-535-3939

 
i

10
11
12
13
14
15
16
17
18
193
20
Z1
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 56
A. So we can close this.
Oo. You can keep it open.

Do you recognize that document?
A, Are you asking me?
QO. Yes.

Do you recognize the document?

A. (Witness peruses Exhibit 3.)
Yes.
Q. Did you sign that? That's your

prior Chapter 11 case.

A. Yes.

Q. If you see in Number 17, you have
two other bank accounts, two Citibank
accounts?

A. Which was closed prior to 2015, I
think.

Q. Your Chapter 11 was filed in 2017
and these are listed on your 2017 filing.

MS. KACHAN: For which proof
of closing of the bank accounts was

provided as requested at the time

of filing.
A. Yes, we closed those.
Q. First of all, I did not ask for any

 

ON TIME COURT REPORTING
516-535-3939

 
Mm OW Nh

~boom

MO to

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 57
proof of closing of any bank accounts and
nothing was provided.

But my question to you is: Did you
have any bank accounts in the last two years?

A. It would be great if you will tell
me not prior two years. It would be much
helpful for me if you say in what year.

Qo. Okay. I will make sure to do that
the next time to clarify it.

So why were these accounts closed?

A. Because based on the rule, I allow
to have only one type of account.

QO. That's correct.

A. I follow the rules. Ail statement
was also provided.

Q. The account that you have open
right now, is that a debtor in possession
account?

A. It was DAP account. Let me answer
this way. It was open as DAP. When the case

was dismissed, it became a regular account.

QO. If you'll see here at Number 19,
you have a list of five -- we're looking now
at the 2019 filing -- you have a list of one,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

mem &W NM

(9 OO ~J mM tn

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 58
two, three, four, five corporations --
A. Okay.
QO. so my question to you is why did

you set up so many corporations?

A. Regarding variation, I don't need
to answer. If hope you do know the --
Q. I don't know any answers. Please

answer it.

A. Bay Ridge Association was open with
Mr. Victor Gubenko and Mr. Arcadi Golden --
we were three partners. And for those
account business interest required this so
many corporations.

Oo. Please explain what you mean by

business interests.

A. Furo Import area was only buying
goods --

Q. I'm just going to interrupt you
because there are three Euro Imports. 0

just explain --

A. Kuro Import, Inc. Was area to
buying everything. Euro Star, Euro
Distributions -- because we have big list of

inventory for salesperson, it would be easier

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

s~ OH Se Ww NM FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 59
we split inventory into two parts. And two
salespersons go to different areas with
different list of inventory. This is Huro
Import Distributions and Euro Star. And Furo
Import Bel, it was a requirement from the --
this company operate with chocolate factory
in Russia and it was requested from supplier
to have separate entity to have the order.

QO. The percentages that are listed
here, is that the correct percentage of your
ownership in each of these?

A. I'm not sure about Euro Star. T

need to check my papers.

Q. What do you think your percentage
is?

A. Less. It's around 27 or 26.

Q. In the last seven years, have you

owned any other corporations aside from the
ones that are listed?

A. No,

Q. Have you ever heard of a company
called Euro Line?

A. Yes.

Q. Do you have any interest in Euro

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

~~ OH jm S& Ww BS

11
12
13
14
15
16
1?
18

19 .

20
21
22
23
24
22

 

 

Vladimir Binkevich 60
Line?

A. No.

Q. Have any of these corporations that
are listed transferred any of your
percentages to any other corporation?

A. I think Euro Star. Euro Star was
-- I mean Euro Star -- it was created a new
entity. And Euro Star owns one-third of
those shares.

MR. NISSELSON: Of what
entity?

A, New entity, Buro -~ ~I think the
name of the entity is Buro Line Food or
something like this. Euro Line, Euro Line.
You call it Euro Line.

QO. So, in other words, the Euro Star
was transferred to Euro Line food?

A. No. It's Euro Star is a part of
Euro Line which has 30 percent of shares with
new entity.

QO. T'm not sure if I understand what
-- how that works. If you could, explain it
in a little more detail.

A. It was a company --

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Pm to BS

Mf -~] ch cn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 61
Q. Which one was a company?
A. We call it Net Cost, but FI don't
remember exact name of the company. And it

was created new entity Euro Line and into
this entity there were two partners, as far
as I know. One is Euro Star with 30 percent
of shares. And another is Net Cost --
MR. NISSELSON: Net Cost?
THE WITNESS: Net Cost.
A. Full name, Net, space, Cost, space,
Market. Maybe it's officially different
name. I don't remember. To o--

MS. KACHAN: Their street

name. That's the name they have
on =>
A. Yes, their street name. They own

Russian supermarket.
MR. NISSELSON: And I'm
sorry.
Can I just --
MS. BLUMENFELD: Please, go
ahead.
MR. NISSELSON: Net Cost

owns two-thirds of Buro Line and

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

mH Ch &m WwW bd

LO
11
12
13
14
15
16
17
138
19
20
21
22
23
24
295

 

 

Viadimir Binkevich 62

Buro Star owns one-third of Furo

Line?
THE WITNESS: Absolutely
correct.
Q. Do you have any ownership in any of

these, in Euro Star or in Net Cost Market?
A, I just mentioned to you I have in

Euro Star.

QO. When was it transferred to Net Cost
Market?

A. I don't remember. T think we
provide some of that -- no, we didn't? f

need to figure it out.

MS. BLUMENFELD: If we could
hold this open to find out what the
-- to fill this in when you
remember, please?

If you can let me know any
of the blanks that you don't
remember, if we can please just go
back at a different time so that we
can find out what the dates are.

THE WITNESS: Yes.

(INSERT):

 

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Hts

(o OC ~~) mM tn

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 63
QO. Net Cost Market, do you have any
information as far as what their revenue is?
A. No.
QO. Do you have any information as far
as Euro Line Food what their revenue is?
A. No.
Q. Do you have any information as far
as Euro Star what their revenue is?
A. Buro Star does not operate anymore.
It closed at least --
Q. When did it close?
MR. NISSELSON: Rachel, you
have a visitor.
MS. BLUMENFELD: Off the
record.
(Whereupon, a discussion was
held off the record.)
BY MS. BLUMENFELD:
Q. When did it close?
A. I don't remember. We provide the
date of close of each of these companies.
Q. When you say you provided -- I'm
just going to interrupt for a second ~- you

did not provide anything to me.

 

ON TIME COURT REPORTING
516-535-3939

 
TI wm OF SF SG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 64
A. Because you did not ask.

MS. KACHAN: You didn't make
a request.

MS. BLUMENFELD: T actually
did make a request --

MS. KACHAN: Mr. Nisselson
made a request.

Ms. BLUMENFELD: I actually
made a request at the 341 that
anything that's provided to the
trustee gets provided to me, and I
did not get anything.

So I'm just saying, TI don't
have any information because
nothing was provided to me. It's
not the trustees’ obligation to
have given it to me and I didn't
know that anything, as far as
documents, were turned over.

A. But on top of my knowledge, you did
not request --
QO. At the 341 hearing, I did.
MS. KACHAN: You did not

make any requests, not in writing,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

fa NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

250

 

 

Viadimir Binkevich 65
not in e-mail, not in anything.

MR. NISSELSON: Can I give
her everything that was sent to me?

MS. KACHAN: Absolutely.

MS. BLUMENFELD: Off the
record,

(Whereupon, a brief
discussion was held off the record
and a brief recess was taken.)

MS. BLUMENFELD: We are back
on the record.

BY MS. BLUMENFELD:

A. Yes, we are back on the record and
I would like to bring to your attention that
everything which trustee requested in written
form, everything was provided. Since you did
not get it, trustee will share with you all
information.

QO. I appreciate that. Thank you very
much.

S50 Buro Star is closed?

A, Every company in this is except Bay

Ridge is closed right now and accounts are

closed.

 

 

ON TIME COURT REPORTING
516-535-3939
OF ND

10
Li
12
13
14
15
16
Li
18
19
20
21
22
23
24
29

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 66

Qo. Do you remember when any of them
were closed?

A. Trustee has a List of information.

QO. Is the answer that you don't
remember?

A. The answer is I don't remember.

QO. Do you currently have a safe
deposit box?

A. No.

Q. Have you ever had a safe deposit
box?

A No.

QO. Do you have interest in 401 (k)s?

A Yes.

Q In the last two years, have you

taken any money out of any of your 401({(k)s?
A, Never ever from any account not

only two years but in entire life which I

withdrew money to those accounts, never ever.
QO. Can you sue anyone? Are you able

to sue anyone for any purpose? For a slip

and fall, car accident, anything like that?
A. I did not get your question,

QO. Are you able --

 

ON TIME COURT REPORTING
516-535-3939

 
mm W ho

Oo Wo Om ~1 SH &

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 67
A, I am able as a United States
citizen ~-
MS. KACHAN: No, no, no.
If something happened and
you didn't sue, do you have the
right to sue?
THER WITNESS: (No verbal
response.)
on Do you have any claims against
anyone?

eo, for example, you had six
operations?
Do you have a malpractice against
any doctor?
A. No.
Q. Do you have any car accidents or
anything of that sort?
A. No.
Q. How much did you pay your lawyer
for this case?
A. I'm so sorry, I do not want to
answer this question.
Q. You have to answer that question.

It's a requirement to answer that question.

 

ON TIME COURT REPORTING
516-535-3939

 
Mm GW No

So wo wo ~1 HB w&

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 68

MS. KACHAN: You can answer.

Q. You can answer the question.

A. I don't remember. T don't
remember. I didn't ever pay attention.

Q. Of how much money that you paid

your Lawyer?

A. Correct,

Q. For this case?

A, I mean exactly numbers; no, I don't
remember.

MS. KACHAN: Actually, he
didn't pay for this case.
Q. Are you going to pay your attorney

for this case?

A. Per her request, yes.
Q. You are going to pay her per her
request.

So how much are you going to pay
her for this case?
A. Listen, is it not between my lawyer
and myself --
QO. It is not. It is not.
Actually, if you look at your

paperwork, there is a section here that says

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

1 Viadimir Binkevich 69
2 -- that asks the question in your bankruptcy
3 paperwork, and I'll refer you to the section
4 here that asks have you paid your lawyer, any
5 lawyer for -- within the two years of filing
6 a bankruptcy, have you paid your lawyer, any
7 lawyer for helping filing a bankruptcy.

8 That 18 a question that is on the

9 bankruptcy petition and paperwork?
10 A. I do not remember how much and when
11 I paid to my Lawyer.

12 QO. But you said that you are going to
13 pay in the future?
14 A. Yes.
15 Qo. Do you have an agreement as to how
16 much you are going to pay?

17 A. No.

18 Q. Do you know how much -- is there --
19 there is no agreement at all as far as how

20 much you're going to pay?

21 A, No.

22 Oo. Do you have a retainer agreement, a
23 written agreement?
24 A. Yes, I have retainer agreement.

25 QO. How much does the retainer

 

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ws OM Se iW BK

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 70

agreement state?

A,

I don't remember.

MS. BLUMENFELD: Tf I can
get a copy of that retainer
agreement,

MS. KACHAN: First of all,
privilege.

And second of all, actually,
there is no retainer for this case
because he did not pay and did not
promise to pay for any of this
case. And if you have a question
about my compensation on the other
case, that composition was allowed,
that compensation was approved.
That's on the dockets. You're more
than welcome to open up the docket
and see what the Chapter 11 fees
were.

MS. BLUMENFELD: I didn't
open and that was actually a
problem in the other case with your
compensation because you

represented him as well as the Furo

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

PB (3) BO

mo ~~ oO Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 71
ones.

MS. KACHAN: So perhaps if
you think you have standing, why
don't you waste your clients' money
and go after it?

With that being said, my
compensation was approved by the US
Trustees Office. My compensation
was signed off on. So, therefore,
Lf you think you have standing go
on and raise any objection --

MS. BLUMENFELD: DO you want
to be sworn in?

Can you swear in Alla,
please --

MS. KACHAN: Any objection
you want --

MS. BLUMENFELD: Excuse me.

Can you swear Alla in,
please?

MS. KACHAN: No.

Actually, I'm going to then
request that you serve me with

notice, How about --

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Toe tw NO

10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 72
MS. BLUMENFELD: Why don't
we adjourn this then?
MS. KACHAN: Adjourn it
away. Tell your client how you're
going to justify your fees.

Do whatever the heck you

“want --

MS. BLUMENFELD: That is
none of your business as far as my
client's fees.

MS. KACHAN: Rachel, Rachel.

MS. BLUMENFELD: Yes.

MS. KACHAN: You're getting
into what's none of your business.
T'm going to get into yours.

So I'm going to tell you one
more time, we said Zero and it's
4ero, and the agreement was Zero.

I did not take any money
From him for Chapter 7. I did take
money from him for Chapter 11.

THE WITNESS: Yes, TI confirm
it.

MS. BLUMENFELD: So we said

 

 

ON TIME COURT REPORTING
516-535-3939
io NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 73
-- so this is both of your
testimonies; is that correct?

MS. KACHAN: Well, actually,
I represented this is my statement
on here that says Zero and I stand
by my statement.

You have a problem --

MS. BLUMENFELD: T have a
lot of problems with your attitude,
with your nodding and with your
shaking your head --

MS. KACHAN: Go ahead.

Do whatever you need to.

MS. BLUMENFELD: -- on the
record to him and with your
prompting your client.

Ms. KACHAN: Whatever,

And I have a problem, I have
a problem with what you're doing
with testimony.

You're trying to mislead,
trying to confuse the questions,
not specifying the questions. TI

have lots of problems and issues

 

ON TIME COURT REPORTING
516-535-3939

 
m Ww hd

+ mm

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 74
with that, too. And if you have
standing for the things that you're
raising, why don't you do what you
need to do and I'll --

MS. BLUMENFELD: Alla,
there's something called saying
"objection" if you have an
objection to the form of a
question.

MS. KACHAN: Okay.

MS. BLUMENFBLD: We have
been sitting for over an hour and
you have not raised one objection
to the form of the question.

Instead, you have taken it
upon yourself to rephrase the
question --

MS. KACHAN: Why don't you --

MS. BLUMENFELD: -- and to
interrupt him anytime he goes on
for more than a sentence.

MS. KACHAN: It speaks to
your ability to phrase the question

correctly.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

to No

at HA oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 75

MS. BLUMENFELD: So maybe
IT'm not a good lawyer. Maybe
you're a better lawyer than I am.

MS. KACHAN: Take up the
issue with whoever you need to take
up the issue.

MS. BLUMENFELD: I guess
you're a better lawyer.

MS. KACHAN: That's what
we're debating today, sure. I'll
agree with you if you need it.

QO. Is there anybody that you owe money
to that is not listed on this paperwork as
far as -- I'm asking as far as your Chapter 7
case.

Is there anyone ~--
MS. KACHAN: Are there any

other creditors that are not here?

Q. And please stop looking at your
lawyer to ask her. This is your testimony.
A. Let me explain to the record why I

am looking to my lawyer.
on Please, please.

A, Because she is much more familiar

 

ON TIME COURT REPORTING
516~535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

G&S}

ifs

wo 60D DO

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 76
with the structure of this piece of paper
than myself. The only reason which I'm
looking at my lawyer to ask her to open the
needed page.

Am I clear?

QO. I understand where you're coming
from, but also it is your obligation as the
debtor in the case to make sure that
everything is listed. We as lawyers help to
prepare the paperwork and we can advise you
as far as things are listed.

But I'm just asking if, to the best
of your knowledge, everybody that you think

that you owe money to is listed?

A. That is what I would like to look
at.
Take your time and look at it.
A. (Witness peruses.)
Yes.
Yes what?
A. Would you please repeat your
question?
Q. Are all your creditors listed on

the paperwork?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo ~T Dm OM S&® Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 77
A. Yes, all my creditors are Listed on
the paperwork,
Q. Do you owe any taxes?
A. Taxes? What do you mean.
QO. Do you owe the IRS or New York

state any money?

A. I did not get your question.

Q. DO you owe -- when you filed this
bankruptcy paperwork, did you owe the IRS,
the Internal Revenue Service, or New York
state any money?

A. No.

You mean do I need to pay to IRS or
New York State and I did not pay?
Qo. Yes, that is the question.
A. No.

MS, BLUMENFELD: Mark this,

please.
(Proof of Claim was marked
as Exhibit 4, for
identification, as of this
date.}
QO. I am putting into Exhibit 4, I
believe this is -- this is a Proof of Claim

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

1 Viadimir Binkevich 78
2 from the Internal Revenue Service and this

3 was filed in your prior Chapter 11 case. And
4 it shows on the second page, number 7, that
5 you owe personal taxes for $10,000.

6 A. It's my personal.

7 QO Yes.

8 A. I did not know anything about.

9 Q So you're not aware that you owed
10 taxes --

Li A, No.

12 QO. Just so you know, you may want to
13 amend your paperwork because that is not

14 listed as an obligation in your current
15 bankruptcy case.

16 MR. NISSELSON: Can I ask a
17 question while we're on this?

18 MS. BLUMENFELD: Yes.

19 MR. NISSELSON: If you turn
20 to the last page of that exhibit,
21 Sir, you see it specifies where
22 that liability may have derived
23 from.

24 Did you file a tax return
25 for 2016?

 

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O1025-JMM

Doc 20-1 Filed Olico/el centered Ol/Zzof2l U9i4 £09

 

ODO 40 © ~~ DMD OO BP WH NH PH

NM NM NY BB BM YN BP KR RB RB RB RB Ee EEE
mM & w NM FF OO Ow OO DT DO oO B® W NY FE

 

Viadimir Binkevich 79

THE WITNESS: Yes, I filed
it.

MR. NISSELSON: You filed it
late maybe?

THE WITNESS: No, 1 filed it
with the extension.

MR. NISSELSON: With the
extension? So you filed it in
October?

THE WITNESS: Yes.

MR. NISSELSON: That's
probably --

MS. KACHAN: That's why they
have the claim.

MR. NISSELSON: They filed a
claim as an estimated amount
because when they filed the claim
you had not filed your return.

THE WITNESS: Right.

MR. NISSELSON: So you filed
your return in October?

THE WITNESS: Yes.

MR. NISSELSON: You have no

liability?

 

ON TIME COURT REPORTING
516-535-3939

 
Ww kD ON

~~) mH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 80

THE WITNESS: Yes, that’s
why --

MR. NISSELSON: And you
showed no liability?

THE WITNESS: Yes.

That's --

MR. NISSELSON: SO
therefore --

Q. You don't owe money.

MR. NISSELSON: -- when you
Filed Chapter 7 you did not owe any
money to the IRS, correct?

THE WITNESS: No. That's
why I was so wondered because --

MR. NISSELSON: I was trying
to straighten it out.

BY MS. BLUMENFELD:

Q. Again, your lawyer keeps saying I'm
trying to trick you. I'm just trying to find
out information here.

so my questions are just to try to
find out some information because things are
confusing to me in looking at your old case

and your new case. So that's what I'm just

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo Cl mB WW bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 81
trying to figure out are answers to
questions.

There are a lot of discrepancies,
so I'm just trying to figure it out?

A. When I answer you, do I owe some
money to IRS --

QO. But you answered it. I understand
now.

SO the answer is that in the prior
case the IRS thought that you had owed money
because you hadn't filed correctly and I
guess they resolved it since this case or you
thought that you didn't owe it --

MS. KACHAN: Not that he

didn't file correctly. He didn't

file yet.
A, It is not that I did not file it
correctly. It is not: correct definition. I

file it based on the United States government
for rules and laws. I have official

extension until October and I pay everything,

whatever -- this case is closed. I did not
incorrectly pay my taxes. I paid correctly.
OQ. That's fine. If you can Look

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

mm iG Bo

+> HS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich a?

please on Schedule F, EK and F --

MR. NISSELSON: Which case?

MS. BLUMENFELD: This is on
the current case,
Do you see the first one ACM MCC?
Yes.
For $162,161.99?

Yes.

Oo FP Oo Ff ©

Can you please explain what that
money is owed for?

A. For business. All this money which
we get from this money when it was deposited
into the account.

QO. So then I'm going to ask you why
this amount was not listed on your prior
Chapter 11 case?

A. I think this maybe it was listed
under different name.

OQ. That's what I'm trying to figure
out and ask because I did not see it in the
prior case.

A, Yes, Bizfi.

O. This is Biz?

MS. KACHAN: Bizfi 4.2,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

So OC Sb mom OO Se ww NS UR

NN NN NM NM FP FP FP RB BP BP Be Ee eB YE
mM WM FF OO OW © WY DH oO B® W NY FF OC

25

 

 

Viadimir Binkevich Q3
Page --
Q. sO I'm going to ask you to turn to

4.3 because Bizfi is listed at 387,000.
There are two separate accounts.

So in the prior case, you only have
Bizfi listed once?

A. Twice.

MS. KACHAN: Twice.

Q. Let me take a look and see.

I'm looking at the prior case.

You just named it something
different?

MS. KACHAN: Bizfi.

QO. Okay, so that makes sense. 4.3 --
if you look at 4.1 for 162,000 and we look at
your prior case Bizfi for 163,000 it's about
the same amount. But if you look at Bizfi in
number 4.3 it says 387,000 and change, but
4.3 on 2017 filing says $223,000.

So can you explain the difference
of $163,000 between the two filings? Did you
incur more debt from Bizfi since the last
filing?

A. No. From last filing, no, we did

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

im 2 No

Oo OO SUM OU

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 84
not have any borrow. No, we did not have.
QO. You didn't borrow money.

you think it was just an error
ino --
A, Yes.
on In the case, prior case, if you
want to look at the 2017 Chapter 11, you have

a debt there for New York Associates for

$36,000?
A, Okay.
Q. And you don't have another current

case; why is that?

A. Because it was paid?

Oo, What was the money owed for?

A. Por the business, Each and every
~- let me, okay -- each and every money which

we borrow we got a check to the company, not
personal check. And since we have for the
company nobody else except -- no action was

allowed unless it will be deposited to the

company.

Q. So who paid the New York
Associates? You said it was paid. Who paid
it?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

dm t) Boa Fe

—+ mm oi

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 85
A Io don't remember,
QO. Did you pay it personally?
A I don't remember.
QO. Is it possibly that you paid it
personally?
A. LE don't remember.
Qo. Are you able to provide that
information to me?
A, I will try.
Hold on.
I think for New York Associates it
was -~ they actually withdraw money from my

account by marshal.

QO. So marshal garnished your account?

A. Yes.

Q. Do you remember when?

A. Tt don't.

QO. The last bankruptcy that was filed
was dismissed. That bankruptcy was

dismissed.
Do you remember when?
A, No.
Q. I'm going to double-check it, but I

think it was about January.

 

ON TIME COURT REPORTING
516-535-3939

 
oO aS DBD OO Se |W PO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 86
A. January of which year.
Q. January of 20 -- T'm going to

double-check it right now.

A. So this money is for New York
Associates --

Q. Between the filing of -- between
the dismissal of your Chapter 11 case and the
filing of your Chapter 7 case, they've
garnished your -- they froze your bank
account and took the money out?

A. First, there are a few parts of
your questions.

Q. Tt's just one question. It's just
one question.

A, But it has two parts. I don't
remember. Yes, they withdraw -- I don't know
which is correct word.

MS. KACHAN: Garnish.

A. Garnish.

Yes, they garnish money from my
account. They did not frozen my account.
One day I open my account and I saw that the
marshal took some money.

Q. So the marshal put a hold on your

 

 

ON TIME COURT REPORTING
516-535-3939
HA i

~]

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich QT
back account?
A. Listen. I don't know what you mean
when you say hold. I just have seen that

some big amount of money was withdrawn by
marshal. That's it.

OQ. Do you know how long before the
filing this money was withdrawn? If it was
within three months before the filing?

A, I don't remember,

oO. On the prior case, Chapter 11 case,
you will see Sun Light Realty. It's
$153,000. That's a lease.

What 1s that a lease for?

A. For the warehouse.

Q. Warehouses.

Was that paid off?

A. Actually, those we disagreed with
this amount completely because they increased
this amount many times. But as far as I
remember, partially, it was paid by the
company, yes.

QO. It is not listed at all in your
bankruptcy paperwork -- so on the current

bankruptcy paperwork, on the Chapter 7

 

ON TIME COURT REPORTING
516-535-3939

 
oOo Oo OO HS DH OT BSB WD SB FH

MN MN NM NY NY FP BR BB BB BP BB PB
O 68 WY MD FP OO © oO HW DH oO fF W HY

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 88
bankruptcy paperwork.
So it seems as though you do not
owe the money right now?

A, Okay.

Q. so I'm asking you to your
understanding do you believe you still owe
them some funds?

A. Listen, we pay less than they
requested because they include some huge
lawyer's fee, they include some few months
they actually already listed out to the other
company. We did not agree with this amount.

MS. KACHAN: I'm sorry,
Rachel, it's listed in Chapter 7
Bankruptcy 4.1 page 506.

MS. BLUMENFELD: 4.1 is ACM
MCC which he said is the same as
Bizfi Funding.

MS. KACHAN: In the exact
same amount,

MS. BLUMENFELD: so. L[
withdraw that question.

Q. Who is Mark Kipnis?

A. My partner in food distribution

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Bm f) 3

Oo 10 $m ~F GQ tr

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 89
business.
Q. Which businesses is he a partner
with you in?
A. He has shares in all four business

for distributions, business-related
companies; Euro Import, Inc., Buro Import
Distribution, Euro Star LLC and Euro Import
Bel.

Q. Why is he listed in your Chapter 11
case as a co-debtor and he is not listed in
your current case as a co-debtor? If you
look to Schedule H.

A. I think it's mistake. All those
debts which is include the business he is
also supposed to be listed.

Q. It seems as though according to
your list in your prior case that has an
association with Bizfi Fundings?

A, Which association.

QO. IT don't know. I'm asking you. He
is listed on your prior case bankruptcy ~--

A, He supposed to be listed in each
and every amount which we borrow for the

business,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Q@ Bh

10
11
12
13
14
15
16
Li?
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 90
MS. KACHAN: That's not what
she just asked you.

Q. My question is does Mark Kipnis, to
the best of your knowledge, have anything to
do with the Bizfi Fundings?

A. When you say have something to do,

what do you mean? He's own the company.

Q. Yes.

A. He's own the Bizfi.

Q. Yes.

A. No, he doesn't at all.

Q. That's what I wanted to know

because it was unclear here as to whether or
not he had any ownership based on his being
listed here as a co-debtor or not. So I was
not sure of that.

And he lives in the same building

as you?

A. Yes, he does.

Qo. If we can turn to Schedule I,
please.

A, (Witness complies.)

QO. You have an amount there on number

one for $1,303.31.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Oo OND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 91
A. Uh-huh (affirmative).
Q. Is that for your mortgage or for

the home equity --
A. Yes.
Qo. That's for the mortgage, okay.
And then you have an amount on

number 5 for $3,991.05?

A. Okay.
Q. What is that for?
A. I think now it's bigger. This

amount is bigger.

Q. You have on number 4C an expense of
9100 for home maintenance and repair?

A. Uh-huh (affirmative).

Q. What kind of repairs do you doa

monthly basis in your home?

A, In my home?

Q. Yes.

A. A lot of them.

QO. Give me an example.

A. In my home some water leaks from

the terrace, some tracks on the wall, some
tracks on the doors, et cetera, et cetera,

QO. Ts it more cosmetic or is it --

 

ON TIME COURT REPORTING
516-535-3939

 
m ta NO

om in

10
11
12
13
14
15
16
Li?
18
19
20
21
22
23
24
29

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 9?
A. No, it is not all cosmetic, but
sometimes it's like -- when I am talking

about water leak, it's not cosmetic.
QO. Does your wife pay for any of these

home maintenance fees?

A. No.

QO. Does your wife pay for the
mortgage?

A. We split our expenses and every

month it depends on what we need.

Q. So the $1,303.31, is that your

obligation or is that the joint obligation?

A. There is another two parts of the
question. First is it obligation or second
who is paying, correct.

Q. No. Is 1t a joint mortgage
payment?

A. It's our obligation.

Q. Is the total amount of your monthly
bill $1,303.31?

A. (No verbal response.}

QO. You're nodding, but does that mean
yes?

A. Who 1S paying or --

 

 

ON TIME COURT REPORTING
516-535-3939
oO Oo FS WwW Bd

~]

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 93

Oo. What is your total mortgage payment
every month?

A. $1,303.31.

Q. Who pays for that?

A, It depends. Every month it depends
on our agreement because we share our -- we
split, not share, not share. We split our
expenses. And each and every month we
briefly discuss who is paying what. Because

right now the credit line is bigger and we
all the time split our expenses.
Q. What does it depend on? Who pays
it?
A. It depends on our agreement each
and every month.
Q. What is your agreement based on?
A, It's our internal family situation.
I would like to not to answer this question.
QO. You don't have a choice. You have
to answer the question.
MS. KACHAN: I don't think
that you understand the question
and I don't think she said it

clearly.

 

 

ON TIME COURT REPORTING
516-535-3939
+ DM ODO Se tw NM

Om Oo 6

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 94

She's just asking you how
you determine -- you're saying
split.

Are you paying evenly or
does one person pays one thing and
another person pays another thing?
Is the amount equal or not.

MS. BLUMENFELD: That's not
what I'm asking.

QO. When I asked what the mortgage is
you said that the total amount of the
mortgage payment is about $1,303.

A. And I also said --

Q. You also said that it depends on
who pays it and it's an agreement that you
and your wife have every month that you said
who 1s going to pay the amount, if you're
going to split it or who is going to pay for

the obligation.

A. One month she pays, one month I
pay.

Q. so the answer is -- am I correct in
asking -- that the answer is you pay for the

mortgage every other month?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

m 3 NO

om Cf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich 95

A. No. I might pay two months
consecutively and then she will pay two
months consecutively.

QO. So whatever the agreement is -- my
question is are you splitting it so that --

A. Yes, we are splitting our mortgage
payment as well as we are splitting our
credit line.

Q. So she pays for half the credit

line as well?

A. I did not say so. I said --
QO. I'm asking.
A. I said each and every month we have

separate agreement.

on So is it correct that there are
some months that you pay the $3,991 and some
months she pays the $3,991?

A. - Yes, correct.

Q. How long has this agreement been --
have you had this agreement with your wife?

A. It's not official agreement.

Q. I understand. TI understand.

Even if it's unofficial, how long

have you had this agreement?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

ot om to Bh

nr

io oo OS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 96
A. I think from 2016.
QO. Does that also -- is that also true

for the home maintenance? Do you split that

amount?
A. No. This is small amount.
Sometimes it's $96, sometimes it's $105. No,

I don't split it.
QO. Ts insurance -- insurance is

included in the mortgage payment?

A. Yes.
Q. Do you have homeowners insurance?
A. Yes.
QO. What does that policy say you are

insuring aside from the regular home? Is
there anything else, any riders or anything
else for jewelry or anything else --

A. No, no, no, no. No jewelry and no
furniture and no nothing, just regular
homeowner agreement.

Q. If you could please look at your
prior bankruptcy filing, the Chapter 11 case,
1£ you could look at your expenses there?

You have a number 19, you have family support

for $2,000.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

m GF BR fF

oS FA

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 97
Can you please tell me who you are

supporting?

A. My grandkids, my kids.

Q. When did that support stop?

A. Listen, I am supporting -- when it
stopped.

OQ. Yes. Are you still supporting
them?

A, I don't remember when I stopped

supporting them.

Q. Do you still give them support?

A, If you mean I give $20 to my
grandkids for ice cream, yes, I still support
them.

QO. I don't consider that support, if
you give $20 for your grandkids. Your
grandkids come to visit, I would expect that
you would buy them some ice cream. That's
not my question,

A. Exactly when it stopped, I am not
able to reply.

QO. T understand. That's fine.

Can you please take a minute on

your current Chapter 7 filing and look at

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

i) NM Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich G8
your expenses on the second page and can you
please confirm that all of those expenses are
still accurate?

A. (Witness peruses.)

Yes, I think yes. Maybe vehicle
expenses, insurance might be a little bit
more. Maybe it's 185. I don't remember.

Q. Also, if you -- maybe it's
something that I missed, but I also see on
your prior filing you had a Chase account for
46,000, if we could look back at that. I do
not see that that was listed on this filing.
I'm going to double-check that.

A. Because it was closed.

Q. But it doesn't mean that you don't
owe the obligation.

Do you not owe that obligation
anymore to Chase for 46,000? It's account
ending in 6907. Actually, I do see it here
but you have a different amount. So the
amount in the last time was $46,957 --

A. Hold on.

Is it personal?

Q. Tt's a lease, t's a lease, The

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 99
lease now on Schedule F, on the current
Filing under 4.6, it's Listed $35,267.

A. (Witness peruses,)

MS. KACHAN: You have to
specify.

MS. BLOMENFELD: Yes, no
problem.

OQ. In the prior filing --

MS. KACHAN: You're talking
about Schedule F debt or are
talking about --

Ms. BLUMENFELD: ochedule F.
It's on Schedule F, 4.6 in the
current case, $35,267. And it's

4.4 in the prior case.

A. This 18s a lease for the car which
was used for business by Mark Kipnis. I have
my Own car. And I think it was from 2017 to

2019. It was decreased.

Q. I'm going to turn back to another
question afterwards, but right now I'm going
to turn it over to Allen to ask some
questions.

Okay?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

~~“ & wm S&S wi Po

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich LO0
A. Yes.
MS. BLUMENFELD: Thank you
for your time.
EXAMINATION BY
MR. NISSELSON:
Q. I just have some questions about
the businesses because they all have similar

names and I'm confused a little bit on what

did what.
I know you answered it, but --
A. I'm gladly --~-
Q. -- who ran the business?
A. My partner.
oO. Mr. Kipnis?
A. Mr. Kipnis.
QO. So Mr. Kipnis ran the business?
A. Yes, I was the passive partner. If

you look at each and every statement which I
provided to you there is no one check which

was signed by me,

QO. He signed all the checks?
A, Yes.
Q. How regularly did you discuss the

businesses with Mr. Kipnis?

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

10
11
12
13
14
15
16
Li?
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 101
A. Once a week, probably.
Q. Did he provide to you financial
statements?
A, I did not ask for it.
Q. At the end of the year, did you get

any financial statements from any of the
businesses?

A. Actually, no.

Q. Let me see if I understand what you
testified before --

A. About four companies.

QO. About the companies, generally.

So you want to get out the list?

A, First Euro Import, Ine. It was the
first entity which was created and filed.
And this company mostly buy the food
distribution which we deal with. We are
buying food from former Soviet Union and
bringing here.

So the Euro Import, Inc. most
likely was buying foods from abroad, having
some exclusive distributions agreement and
paying for those goods. Then Euro Import

Distributions --

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

om tm Mm WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Viadimir Binkevich 102
QO. Before we get to that.
so Inc. Exclusive distribution
agreements, were those with retail stores?
How were they distributed?
A. Iam talking about -- Euro Import,
Inc. Was have exclusive distribution rights
for some food producer.
QO. Once the food was imported, what
did Inc, Do with it?
A, Moved to the Euro Import
Distributions company.
Q. So it transferred that food that
was imported to another company?
A. Yes.
Listen, all four offices, all four
offices -- one warehouse and one office.
Officially, we split it for taxes
purpose as we were suggested. Euro Import
brought some food and stuck it in the
warehouse. And Euro Import Distributions
distributed to the store in New York.
QO. Is it correct to say that these
four companies -- it's Euro Star, Euro

Import Distributions, Euro Import, Inc. and

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

to PB Fe

Co Oo © wT HH ww &B

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 103

Buro Import Bel were run really as one

company?

A. Yes, that's correct.

Q. And if I recall your testimony
previously at least with -- some of the

companies were set up separately because your
sources in either the Ukraine or the former
USSR or Russia required you to set up a
separate company?

A. Yes.

QO. Did these companies, to your
knowledge, have separate books or they all
kept one set of books?

A. Bach and every company has its own
account in the bank. But about books, TI
don't know.

QO. Who would know?

A. I don't think so that we have
separate books for list of buying and list of
selling. We did not have this such entity.
We did not,

Q. Mr. Kipnis would know the answer to
that question if I asked him?

AY Yes.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

~ Mm tn

10
11
12
13
14
15
16
Ll?
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 104
QO. Mr. Kipnis filed his own bankruptcy
case, if you're aware?
MS. KACHAN: Chapter 11.
A. Chapter 11.
MR. NISSELSON: Are you
handling that Alla?
MS. KACHAN: Yes.
QO. Is Mr. Kipnis still employed to

your knowledge?

A. Employed to where?

0 Anywhere.

A I don't know,

Q You don't know?

A, Yes, I don't know.

Q Whose decision was it to invest in
Buro Line?

A He propose it to me and I --

Q Mr. Kipnis?

A. Mr. Kipnis was propose it because

~~ and he convinced me to do this because we
think we can increase our sales.

Q. And why was that?

A, Because Euro Line -- I mean Net

Cost Market, street name, has around nine

 

 

ON TIME COURT REPORTING
516-535-3939
~) mG tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 105

huge supermarkets in Brooklyn and

Pennsylvania --
MS. KACHAN: Staten Island.
A. Yes, and in Staten Island also.
Q. You said that, I think you said

that Euro Line, excuse me, Euro Star is about
a 30 percent investor in Euro Line?

A. Correct.

OQ. Do you know -- when the initial
investment of Euro Star was made into Euro
Line, what was the value of that investment?

A. I do not remember. We actually
gave inventory to them.

MS. KACHAN: Inventory.

A. Inventory.

Q. Did you give any cash?

A. No.

Q. So the 30 percent is evaluation

agreed to by Euro Star and Euro Line equal to
whatever inventory there was --

A. Not all inventory.

QO. -- and whatever the value was of
Euro Line at the time?

A. Yes. We also transferred to them,

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Bm GW ho

nN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 106
since we have few distribution -- I mean how
to say it. Hold on a second. We have

exclusive right to sell some like, for Russia
-- we have exclusive right to sell product
from three or four companies.

For Russia we had distributor

“agreement to provide mineral water, root

beer, some preserves, et cetera. It's very
important because it's very valuable entity
to have this, this kind of ~- because we have
distribution, exclusive distribution
agreement for the product which is popular in
Russian market which we usually recognize.

Q. So let me see if I can put it in my
words and you tell me if it's correct or not,

A. Yes.

Oo. So in addition to the inventory
that was transferred to Euro Line there were
exclusive distribution agreements that were
in the name of Euro Star that were
transferred to Euro Line too?

A, Not only to Euro Star but to all --
in most cases, we have some -- and for Euro

Import. Officially, yes. lhet'’s say it this

 

ON TIME COURT REPORTING
516~535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

OF To 4

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 107
way. Yes, you understand it correctly. All
exclusive distribution agreement was
transferred to Buro Line and this is very,

very, valuable entity.

O. Now, Buro Line is still operating,
correct?

A. Correct.

Q. Is it a profitable company?

A. Listen, when I based on your

agreement ask them for the documents, they
rejected it and I talked with my lawyer about
it and then she said --

MS. KACHAN: Based on his
request.

MR. NISSELSON: I am going
to speak to the lawyers, so we'll
see,

0. S50 you do not have. any documents
which indicate the value of Euro Line today?

A. No.

Q. If I can just try to summarize
everything, whatever Euro Line is worth, your
interest, your personal interest in Euro Line

would be 35 percent of the 30 percent?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

1 Viadimir Binkevich 108
2 MS. KACHAN: No.

3 A, No. First of all it’s -- for Euro
4 Star f asked to make amendment. I think I

5 have 27? percent of 30 percent.

6 QO. Let's say approximately 30 percent?
7 A, Yes, yes.

Q. If you add them all up. So you

9 would have 30 percent of the 30 percent?
10 A. tT have 27 percent of 30 percent,
Li one-third.
12 Qo. In one of the companies that was
13 under the Euro, except for Euro Line, you had
14 35 percent.

15 oo for three of them you had 35

16 percent and Euro Star you had 27 percent?
17 A. Correct.

18 Q. So if you averaged them all up it's
19 around 30 percent?
20 A. Okay, fine. Approximately, yes.
21 on So it's about -- unless you're
22 going to tell me each one is worth X amount,
23 which I don't think you have been able to

24 tell me that?

20 A. No, no, no.

 

 

 

ON TIME COURT REPORTING
516-535-3939
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

CO sD GM Oo Be & BO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 109
Q. So it's 30 percent of 30 percent,
rough-rough.
A, Rough.
QO. Did you formally make any request

for financial information of Euro Line?

A. Since I received e-mail from your
office, I forwarded it to financial director,
I got a reply and I forwarded those replies
to my lawyer.

MR. NISSELSON: Can you
forward those to me, Ms. Kachan?
MS. KACHAN: Yes.

QO. If you had to estimate, I don't
want to say guess, that your 30,
approximately 30 percent of the Furo
companies has some value; is that correct?
And Euro Line? It's worth something?

A. It has some value, but there is no
those four companies anymore. The only
existing right now, Euro Line. It has, let's
say -- I have some value in Euro Line through
the Euro Star, through the --

QO. Do you have any paperwork which

indicates the Euro companies’ interest in

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

1 Viadimir Binkevich 110
2 Buro Line? Were there stock certificates

3 issued?

4 A. T think we do have, but I am not

5 sure that I have the -- actually I was going
6 to ask Euro Line to provide this document,

7 but they did not going into, but probably

8 they would not reject your question.

9 Q. To your knowledge, do you have
10 those documents?
Li A. Let me say very carefully, I was
12 ready for this question, I tried to find it
13 and I was not able.

14 QO. Would Mr. Kipnis have it?

15 A. For some reason we -- IT will ask
16 him,
17 MR. NISSELSON: You

18 represent him, Alla, so maybe you
19 can ask him as well.
20 MS. KACHAN: Yes.
21 MR. NISSELSON: Because as
22 you know I am --
23 MS. KACHAN: You're looking
24 for the certificates for whatever --
25 MR. NISSELSON: I want to

 

 

 

ON TIME COURT REPORTING
516-535-3939
Mm @& BN

—~ oO oH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

A.

for 2017 I

PTO fF Oo Ff oO Ff

Q.

A.

Q.

A.
Q.
A.

Q.

 

Viadimir Binkevich 111
try to figure out with counsel for
Buro Line, one, does it have a
positive value and two, what
Mr. Binkevich's interest is worth.
I think 2017 it was Zero because --
got from them K-11.

You did get a K-1?

One year, yes.

Do you still have that?

I hope so, yes.

Can you see if you can find it?
For this one I probably will find.
2018 you did not get?

No.

Did Mr. Kipnis have an active role

in Euro Line?

Yes, he had.

Was he the Chief Executive Officer

of Euro Line?

Yes.
For how long?
I think for more than one year.

And he's no longer the Chief

Executive Officer?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

m= WW Mo fe

Co Oo CO wT wm

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 112
A. As far as I know he is not.
QO. Do you know when that ended?
A. Listen, it was the end of the year.

I think he was fired in December 2018 or
December 2017 because this year --

oO. So he was fired either in 2017 at
the end of the year or 2018 sometimes?

A. Yes.

QO. And, to your knowledge, he is no
longer employed by Euro Line?

A. Correct.

QO. We will find out some more
information tomorrow I hope.

MR. NISSELSON: I don't have
any more questions.
MS. BLUMENFELD: Just
follow-up question,
FURTHER EXAMINATION BY
MS. BLUMENFELD:

Q. I had asked before if you agreed
that you personally guaranteed that you owed
Victor Gubenko money and you said yes?

A. Yes.

Q. I just wanted to confirm also that

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

mH Oo & WwW BR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 1123
even though you borrowed for the business,
that you personally owe money to Edward

Gorbakovsky and Gary Gorbakovsky?

A. No.
Q. Why are you saying no?
A. Because it was explicit request

from Victor Gubenko that he wants me to be a
personal guarantee, guarantor.

Q. Are you saying that you do not know
owe personally to Edward Gorbakovsky and Gary
Gorbakovsky?

A, No. Personally not. Promissory
note I think is different.

MS. BLUMENFELD: Let's take
a few.

(Whereupon, a recess was
taken at this time.}

MS. BLUMENFELD: Mark this,

please.
(Promissory Note was marked
as Exhibit 5, for
jdentification, as of this
date.)
Q. Take a look there.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Hm Na f+

Oo CO ~~) md tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Vladimir Binkevich 114

A. (Witness peruses.)

Q. Who signed it?

A. I, as the representative, for Euro
Import, Inc.

Q. Does the Promissory Note say on the
signature line anything about -- and you said
which one, Euro Import, Inc. -- does it

saying anything about, in the signature
block, anything about Euro Import, Inc.?

A. In the signature, no, but in the
text, yes.

Q. So I'm Just asking the signature
block does not say anything about Euro
Import, Inc.; is that correct?

A. That 1s ¢orrect. But the body of
the agreement has Euro Import, Inc.

0. I do see that and I do know that.
I don't think that this Promissory Note was
actually written very well. But I just
wanted to confirm that and just put that into
evidence.

Just one other question: Do you
usually get tax refunds? Do you receive tax

refunds from the government?

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

Q@ BN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Viadimir Binkevich 115
A. Last year I did.
How much did you get last year?
A, This, I don't remember. T have to
look. But usually T don't.
Listen, for how long do you want me
to provide this information?
Q. The last year.
A. Last year is not ready because I
did not get anything for 2018. Because I had

extension, I did not get anything.

QO. Do you remember how much you got
for 2018?
A, I just said, since TI have

extension, I did not get anything.

Q. But in prior years, do you remember
about how much you received in tax refunds?

A. I don't remember, but this document
was in the list of requirements from trustee.
And 2017 tax return was sent to trustee based
on his request.

MS. BLUMENFELD: Mark this,
please.
(Operating Report was marked

as Exhibit 6, for

 

ON TIME COURT REPORTING
516-535-3939

 
Co

LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 116

identification, as of this

date.)
Qo. This is your last filed operating
report.
A. Operating report.
Q. Yes, in your Chapter 11 case.
A, Okay.
‘on Tf you look at it on the third

page, top, second line, it says tax refund.
How much does it say that you

received for the tax refund?

A. 27,000.
Q. Ts that correct?
A. As I said, I don't remember. If

you want exactly, I have to pick up my income
tax or you can see it in my tax return which
trustee will send to you.

OQ. I'm assuming that because you filed
this with the court, that this 1s correct,
that you received this?

A. I assume also.

Q. Because you were working at the
same job, do you think that you will be

receiving the same tax refund this year?

 

ON TIME COURT REPORTING
516-535-3939

 
Oo OO USO eT ee Uh UML

NM NM Bt BON RE OR EH ee ee eh ep gp
mn mdm WwW N/M FF Oo Wo © ~~ DW oO 8B WH NH FF

Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

Viadimir Binkevich 117
MS. KACHAN: Objection.
MS. BLUMENFELD: I'm asking
him his opinion --
A. I don't know.
Q. Did you take the same deductions
last year as you did for this year?
A. Listen, I am not very familiar with
all this deduction, et cetera, et cetera. I
forward down to my accountant and I cannot
answer this question.
Q. Has anything changed in your income
from the receipt of this tax refund for that

year to the current year?

A. palary was changed.

Q. Salary was increased or decreased?

A. First of all, listen, in 2018 -- T
mean -- oh my God ~- I'm not ready to this

question and when I will receive I will
inform you about it how much I receive for
2018. For 2017, you can get information.
Q. Whatever you provide to the
trustee, you are in agreement that he can
provide a copy to me if I ask for it?

A. Yes, we already discussed it.

 

ON TIME COURT REPORTING
516-535-3939

 
Case 1-20-O10¢9-JmM Doc 4o-L Filed Ol/eofzl Entered Olizo/Zi O9'4 (709

 

 

 

 

L Viadimir Binkevich 118
2 QO. I just want to make sure that for
3 any future documents that it's the same and
4 that he'll share same with me; is that
5 correct?
6 A. Yes.
7 MS. BLUMENFELD: Thank you
8 so much.
9 That's all I have.
10 -o00-
11 (Whereupon, the examination
12 of VLADIMIR BINKEVICH was concluded
13 at 1:04 p.m.)
14
15
16
1? VLADIMIR BINKEVICH
18
19
Subscribed and sworn to
20 before me this day
of , 2019,
21
22
23
NOTARY PUBLIC
24
25

 

 

 

ON TIME COURT REPORTING
516-535-3939
